Court of Appeals
of the State of Georgia


                                        ATLANTA,____________________
                                                 May 11, 2018

The Court of Appeals hereby passes the following order:

A18E0050. VISIONARY LEARNING ACADEMY, INC. v. BRIGHT FROM
    THE START; GEORGIA DEPARTMENT OF CARE AND LEARNING.



      On May 11, 2018, Visionary Learning Academy, Inc. (“VLA”) moved this
Court pursuant to Court of Appeals Rules 40 (b) for an extension of time to file an
application for discretionary appeal from an April 10, 2018 order of the Superior
Court of Fulton County affirming an agency decision.
       Pursuant to OCGA § 5-6-35 (d), VLA’s application was due on May 10.
Although VLA filed a motion for reconsideration of the superior court’s order (which
was denied on May 10), the filing of such a motion does not toll the time for filing
a discretionary application. In the Interest of A. R. B., 209 Ga. App. 324, 325 (1) (433
SE2d 411) (1993). To be timely, a discretionary application must be filed within 30
days of entry of the order sought to be appealed. OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. Prison Health Servs., Inc.
v. Georgia Dep't of Admin. Servs., 265 Ga. 810, 811 (1) (462 SE2d 601) (1995).
      “No extensions of time will be granted to file a discretionary application unless
a motion for extension is filed on or before the application due date.” Court of
Appeals Rule 30 (i). Because VLA failed to meet the prerequisites for obtaining an
extension of time to file its application for discretionary appeal, this Rule 40 (b)
motion is hereby DENIED.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/11/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.